DETAILED ACTION
The Amendment filed June 1, 2022 has been entered.
Claims 10-15 are cancelled.
Claims 1-2 and 4-8 are currently amended.
Claims 1-9 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Claim Rejections 
The rejection of Claim 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the cancellation of claim 13.

The rejection of Claim 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the cancellation of claim 15.


The rejection of claims 1-5 and 10-15 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Li et al. (AtHsfA2 modulates expression of stress responsive genes and enhances tolerance to heat and oxidative stress in Arabidopsis. Sci. China Life Sci. 2005 Dec;48(6):540-50) is withdrawn in light of the amendment of claims 1 and 4, and the cancellation of claims 10-15.

The rejection of claims 6-8 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Li et al. (AtHsfA2 modulates expression of stress responsive genes and enhances tolerance to heat and oxidative stress in Arabidopsis. Sci. China Life Sci. 2005 Dec;48(6):540-50) is withdrawn in light of the amendment of claim 8, and in light of Applicant’s assertion that phenotypes exhibited by transgenic plants are not inherent features.

The rejection of claims 6, 8 and 9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (AtHsfA2 modulates expression of stress responsive genes and enhances tolerance to heat and oxidative stress in Arabidopsis. Sci. China Life Sci. 2005 Dec;48(6):540-50) in view of Boscheinen et al. (Heat stress transcription factors from tomato can functionally replace HSF1 in the yeast Saccharomyces cerevisiae. Mol. Gen. Genet. 1997 Jul;255(3):322-31), Nover et al. (The Hsf world: classification and properties of plant heat stress transcription factors. Cell Stress Chaperones. 1996 Dec;1(4):215-23) and Newell. (Plant transformation technology. Developments and applications. Mol. Biotechnol. 2000 Sep;16(1):53-65)  is withdrawn in light of the amendment of claim 8, and in light of Applicant’s assertion that phenotypes exhibited by transgenic plants are not inherent features.

Claim Objections
Claim 8 is objected to because the word drought is misspelled as “draught”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-5 as currently amended are directed to methods wherein a plant produced from a plant cell comprising an exogenous nucleic acid, said exogenous nucleic acid comprising a regulatory region operably linked to a nucleotide sequence comprising a polynucleotide sequence having 90 percent or greater identity to the polynucleotide sequence of SEQ ID NO:363, or wherein the nucleotide sequence encodes a polypeptide comprising an amino acid sequences having 90 percent or greater sequence identity to the amino acid sequence SEQ ID NO:364 is selected for having an increased level of chronic drought tolerance as compared to a control plant that does not comprise said nucleic acid.
Claims 6-9 as currently amended are directed to transgenic plants and cells obtained therefrom that comprise an exogenous nucleic acid, said exogenous nucleic acid comprising a regulatory region operably linked to a nucleotide sequence comprising a polynucleotide sequence having 90 percent or greater identity to the polynucleotide sequence of SEQ ID NO:363, or wherein the nucleotide sequence encodes a polypeptide comprising an amino acid sequences having 90 percent or greater sequence identity to the amino acid sequence SEQ ID NO:364,  wherein the transgenic plant is selected for having an increased level of chronic draught tolerance as compared to a control plant that does not comprise said nucleic acid.
The specification in Example 15 at pages 110-111 describes methods wherein a plant produced from a plant cell comprising an exogenous nucleic acid, said exogenous nucleic acid comprising a regulatory region operably linked to a nucleotide sequence comprising a polynucleotide sequence the polynucleotide sequence of SEQ ID NO:363 encoding the amino acid sequence SEQ ID NO:364 is analyzed for seedling area following a Heat Shock I assay and change in photosynthetic activity during a Heat Shock II assay. The specification in Example 15 at pages 110-111 also describes transgenic plants and cells obtained therefrom that comprise an exogenous nucleic acid, said exogenous nucleic acid comprising a regulatory region operably linked to a nucleotide sequence comprising a polynucleotide sequence the polynucleotide sequence of SEQ ID NO:363 encoding the amino acid sequence SEQ ID NO:364 wherein the transgenic plant is analyzed for seedling area following a Heat Shock I assay and change in photosynthetic activity during a Heat Shock II assay.
The specification does not describe any method wherein a plant produced from a plant cell comprising an exogenous nucleic acid, said exogenous nucleic acid comprising a regulatory region operably linked to a nucleotide sequence comprising a polynucleotide sequence having 90 percent or greater identity to the polynucleotide sequence of SEQ ID NO:363, or wherein the nucleotide sequence encodes a polypeptide comprising an amino acid sequences having 90 percent or greater sequence identity to the amino acid sequence SEQ ID NO:364 is selected for having an increased level of chronic drought tolerance as compared to a control plant that does not comprise said nucleic acid. Accordingly, claims directed to methods wherein a plant produced from a plant cell comprising an exogenous nucleic acid, said exogenous nucleic acid comprising a regulatory region operably linked to a nucleotide sequence comprising a polynucleotide sequence having 90 percent or greater identity to the polynucleotide sequence of SEQ ID NO:363, or wherein the nucleotide sequence encodes a polypeptide comprising an amino acid sequences having 90 percent or greater sequence identity to the amino acid sequence SEQ ID NO:364 is selected for having an increased level of chronic drought tolerance as compared to a control plant that does not comprise said nucleic acid do not find support in the specification as filed, and thus constitute new matter.
The specification does not describe any transgenic plant or cell obtained therefrom that comprise an exogenous nucleic acid, said exogenous nucleic acid comprising a regulatory region operably linked to a nucleotide sequence comprising a polynucleotide sequence having 90 percent or greater identity to the polynucleotide sequence of SEQ ID NO:363, or wherein the nucleotide sequence encodes a polypeptide comprising an amino acid sequences having 90 percent or greater sequence identity to the amino acid sequence SEQ ID NO:364,  wherein the transgenic plant is selected for having an increased level of chronic drought tolerance as compared to a control plant that does not comprise said nucleic acid. Accordingly, claims directed to transgenic plants and cells obtained therefrom that comprise an exogenous nucleic acid, said exogenous nucleic acid comprising a regulatory region operably linked to a nucleotide sequence comprising a polynucleotide sequence having 90 percent or greater identity to the polynucleotide sequence of SEQ ID NO:363, or wherein the nucleotide sequence encodes a polypeptide comprising an amino acid sequences having 90 percent or greater sequence identity to the amino acid sequence SEQ ID NO:364,  wherein the transgenic plant is selected for having an increased level of chronic drought tolerance as compared to a control plant that does not comprise said nucleic acid do not find support in the specification as filed, and thus constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 8, and claims 2-3, 5-7 and 9 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 4 and 8 are indefinite in the recitation of “chronic drought tolerance”, because the term does not have an art accepted meaning, and because the specification does not define “chronic drought tolerance”.  Accordingly it is unclear what temporal conditions are encompassed by “chronic drought tolerance”. 

Claim 8, and claims 6-7 and 9 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 8 is indefinite in the recitation of “increased chronic draught tolerance”, because “increased” is a relative term that lacks a comparative basis.

Claim 8, and claims 6-7 and 9 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The indefinite claim language refers to the transgenic plant as having been selected for increased chronic draught tolerance. This limitation is unclear because it merely states a functional characteristic (increased chronic draught tolerance) without indicating how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, i.e. transgenic plant, and/or an exogenous nucleic acid comprising a regulatory region operably linked to a nucleotide sequence comprising a polynucleotide sequence having 90 percent or greater identity to the polynucleotide sequence of SEQ ID NO:363, or wherein the nucleotide sequence encodes a polypeptide comprising an amino acid sequences having 90 percent or greater sequence identity to the amino acid sequence of SEQ ID NO:364, since Applicant asserts that phenotypes exhibited by transgenic plants are not inherent features. It appears that the claim requires some other additional structure be added to the composition, such as a somaclonal variation, an epigenetic changes, or a gene expression level, to provide for the recited functional characteristic.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662